BbspoNse to Petition eoe Reheaeing by
Special Judge Dobsey*
Extending opinion in 161 Ky., 562.
In tbe petition for a rehearing we are asked to modify and extend tbe opinion. While in no particular receding from tbe position taken in tbe opinion herein, we bave thought proper to make certain statements therein more explicit.
First: Tbe provisions of tbe present Compensation Act, as far as they affect tbe employer, are unobjection*388able, as they do not conflict with any provisions of the ■Constitution.
Second: Any employe coming within the provisions of the act may voluntarily agree to accept its provisions fixing and limiting his recovery in case of injury.
Third: He may likewise voluntarily accept the provisions of the act fixing the amount that shall be recovered in the event of his death, and said sum should be paid to his dependents if he leaves any, and if not, to his personal representatives. The Legislature has. no power to direct that this sum shall in any event be paid into the compensation fund.
Fourth: Some provision should be made in the act whereby the employe signifies his acceptance of the provisions of the act by some affirmative act on his part. Silence on this subject should not be construed into acceptance.
Fifth: Provision should be made in the act for appeal to a court of competent jurisdiction for review in all cases where compensation is denied or where a less sum is allowed by the board than that claimed by the injured employe.
For the reasons indicated in the opinion the act in its entirety is void. The petition for a rehearing is overruled.

Two of the regular Judges, Judges Hannah and Nunn, having declined to sit in this case because of interest, pursuant to Section 117 of the Constitution, Hon. J. L. Dorsey, of Henderson, and Hon. J, M. Lassing, of Newport, were appointed by the Governor as Special Judges.